IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00203-CR

BRIAN DAVIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FO-11-20641


                          MEMORANDUM OPINION


       Appellant’s counsel has filed a motion to dismiss this appeal. See TEX. R. APP. P.

42.2(a). The supplemental reporter’s record reflects that in a hearing before the trial

court on his appointed counsel’s motion to withdraw, Appellant stated that he wished

to dismiss his appeal. We have not issued a decision in this appeal. Appellant did not

personally sign the motion, but his statement on the record is a sufficient basis on which

to dismiss the appeal. See Hendrix v. State, 86 S.W.3d 762, 763-64 (Tex. App.—Waco

2002, no pet.).
        The motion is granted, and the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 14, 2013
Do not publish
[CR25]




Davis v. State                                                 Page 2